        Case 3:20-cv-00133-JCH Document 222 Filed 01/07/21 Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF CONNECTICUT

  JAKUB MADEJ,                                :
           Plaintiff,                         :
  v.                                          :         CIVIL ACTION NO.
                                              :         3:20-cv-133 (JCH) (SALM)
  YALE UNIVERSITY ET AL.,                     :
            Defendants.                       :         JANUARY 7, 2021


    PLAINTIFF’S OBJECTIONS TO MAGISTRATE JUDGE’S RULINGS [DE 218]

       Plaintiff Jakub Madej (“Madej”) files the following objections to discovery rulings

entered by Magistrate Judge (Merriam, J.) (hereinafter “the Magistrate”). See Docket

Entry (“DE”) 218 (“the Ruling”). This Court has jurisdiction to review Magistrate’s rulings

under Fed. R. Civ. P. 72(a) and 28 U.S.C. § 636.

       In quashing two notices of deposition and a subpoena, the Magistrate misapplied

the rules of procedure governing discovery, ruled on requests that were not ripe for

review, and gave undue weight to inappropriate representations interposed by the

Defendants for the sole purpose of delaying already overdue discovery. The Magistrate

also erred by finding, without a written opinion or any evidentiary hearing, that Madej

made misrepresentations to the Magistrate when such finding was not supported by the

record, was factually incorrect, and yielded illogical conclusions. The Magistrate justified

this extraordinarily serious declaration with one sentence, referencing Defendants’

motion as the reason for its decision. This holding rested on a clearly erroneous factual

finding, cannot be located within the range of permissible decisions, and was a prima

facie case of an abuse of discretion. Madej respectfully requests an immediate hearing

to fully address these findings, clear the record, and preserve the integrity of the

proceedings.


                            ORAL ARGUMENT REQUESTED
        Case 3:20-cv-00133-JCH Document 222 Filed 01/07/21 Page 2 of 8




       For the reasons that follow, this Court should correct the serious legal errors in

the Ruling. Madej respectfully requests an oral argument to fully present his arguments.


I.     INTRODUCTION

       As the Court recalls, this case has been fraught with discovery disputes. In this

Court’s words, “this silliness has got to stop.” But it did not. This is not a complex case.

Madej alleges that Yale University and its administrator Mark Schenker made specific

misrepresentations to Madej and certain other Yale College students. Defendants’

sworn testimony will reveal whether this case should proceed to trial. Defendants

staunchly refuse to submit to a deposition, raise spurious “objections”, and misrepresent

the law. The Ruling was premised on such “objections”, which could not support the

Magistrate’s decision to stop depositions.


II.    THIS COURT REVIEWS MAGISTRATE’S ORDERS DE NOVO

       Any party may object to a magistrate judge’s order concerning any nondispositive

pretrial matter. Fed. R. Civ. P. 72(a). The District of Connecticut reviews de novo those

portions of a magistrate judge's nondispositive ruling to which an objection is made. See

Local Rule 72.2(b) (“In matters acted on by the Magistrate Judge in an advisory

capacity such as under Rule 72.1(C)(1) or (3) … the Judge ultimately responsible shall

make a de novo determination…”) (emphasis added); L.R. 72.1(C)(1) (“The review …

and determination of nondispositive motions, including … those relating to discovery”).

The district judge may accept, reject, or modify the recommended disposition; or return

the matter to the magistrate judge with instructions. Fed. R. Civ. P. 72(b)(3).



III.   BUT MAGISTRATE’S RULINGS WERE CONTRARY TO LAW


                                             2 of 8
          Case 3:20-cv-00133-JCH Document 222 Filed 01/07/21 Page 3 of 8




         Although this Court reviews the Magistrate’s challenged decision de novo, the

Ruling were erroneous under the more deferential “contrary to law” standard. In one

case, the Ruling constituted an abuse of discretion. “[A]n order is contrary to law when it

fails to apply or misapplies relevant statutes, case law, or rules of procedure.” Centro

De La Comunidad Hispana De Locust Valley v. Town of Oyster Bay, 954 F. Supp. 2d

127, 139 (E.D.N.Y. 2013) (cleaned up). “A district court by definition abuses its

discretion when it makes an error of law.” U.S. v. Figueroa, 548 F.3d 222, 230 (2d Cir.

2008).


IV.      ARGUMENT

         In this case, plaintiff acts as his own counsel. This appeal concerns only his role

as counsel. That plaintiff is pro se is irrelevant for the purposes of this ruling. What

matters is the law and the facts.



         A. Granting Relief to Defendants and Quashing Notices of Deposition Was
            Contrary to Law


         Defendants moved to quash two notices of deposition and a subpoena, DE 192,

194, 195, 196, on the grounds that plaintiff “did not engage a court reporter”. After

expedited briefing – without a set schedule – the Magistrate granted Defendants’

motions. DE 218. The Magistrate did not cite any case law or rule of procedure. This

ruling was contrary to law.

         Before seeking judicial intervention in discovery, a party must fulfill several

specific requirements. In this District, these requirements are set forth by Local Rule 37.

Under the Rule, a party must first (i) “confer with opposing counsel”, (ii) “in person or by



                                             3 of 8
        Case 3:20-cv-00133-JCH Document 222 Filed 01/07/21 Page 4 of 8




telephone”, (iii) “discuss the discovery issues in detail” and (iv) “in a good faith effort to

eliminate or reduce the area of controversy and to arrive at a mutually satisfactory

resolution”. See L.R. 37(a). If conferring does not resolve the discovery issues, or

resolves them only in part, the moving counsel must attach to their motion “an affidavit

certifying compliance with the duty to confer in good faith but has been unable to reach

such an agreement.” See L.R. 37(b). Unless these requirements have been satisfied,

“[n]o motion ... shall be filed.” L.R. 37(a). Ample precedent supports the plain language

of the Rule. See, e.g., J-Square Mktg., Inc. v. Sipex Corp., 1999 WL 608817, at *6 (D.

Conn. Aug. 9, 1999) (concluding that the plaintiff failed to comply with the district's meet

and confer requirement when the plaintiff moved to strike portions of the defendants'

confidentiality designations before conferring with the defendants' counsel); Wade v.

Churyk, Case No. 3:15-cv-609 (RNC) (D. Conn. Feb. 13, 2018) (Martinez, D.) (denying

a motion to compel for non-compliance with the conferral requirement); Myers v.

Andzel, Case No. 1:06-cv-14420 (RWS), 2007 WL 3256865 (S.D.N.Y. Oct. 15, 2007)

(denying plaintiff's motion under Fed. R. Civ. P. 37 because plaintiff failed to meet and

confer with defendant).

       The Magistrate’s ruling failed to apply Local Rule 37. And to the extent it did, it

misapplied the Rule.

       First, the Magistrate argued that “there has been no violation of Local Rules”

becand “defense counsel appropriately attached copies of his email correspondence

with plaintiff pertinent to the primary motion to quash”. See DE 203. But nothing in Local

Rule 37, or in any other Local Rule, permits the moving party to substitute “email

correspondence” for a sworn affidavit. The Ruling did not present any reason why




                                             4 of 8
          Case 3:20-cv-00133-JCH Document 222 Filed 01/07/21 Page 5 of 8




hearsay could be considered as equal to statements under oath. Parties are free to

write whatever they like in emails. In emails, people posture. They make arguments

they would never present to the court. Emails are not subject to any rules of procedure

or, in fact, any law. Considering them in lieu of an affidavit to determine a ruling is not

meaningfully different from allowing the witness to testify without being sworn. Here,

Defendants did not certify compliance with Local Rule 37, did not file an affidavit 1, and

did not meaningfully confer. Their filings had a pre-determined purpose; to stop

depositions from proceeding. The record reflects that Defendants made no good faith

effort to confer. Neither could it, because Defendants never did so. Exempting

Defendants from uncontroversial requirements of Local Rule 37 and the supporting

precedent, especially without any explanation, was contrary to law.

        Second, the Magistrate reasoned that “there has been no violation of Local

Rules” because “defendants moved to be excused from the requirements of the Local

Rules to communicate with plaintiff in person or by telephone”. This argument

misapplies Local Rule 37. The Rule requires the moving party to satisfy at least five

distinct requirements, as set forth above, before filing a discovery motion. Pursuant to

the Court’s earlier order, Defendants are exempt from the requirement of

communicating with Plaintiff by telephone. But conferring “in person or by telephone” is

only one requirement. The other four are in full force and effect. To file a discovery

motion, and for the Court to consider it, Defendants must “confer”, discuss the discovery

issues in detail, and in a good faith effort to eliminate or reduce the area of controversy.



1It must be noted that Defendants filed fourteen discovery motions in this case, not a single one of which
complied with this affidavit. Defendants continue to present emails in lieu of affidavits. But this practice
only allows them to mislead the Court


                                                   5 of 8
           Case 3:20-cv-00133-JCH Document 222 Filed 01/07/21 Page 6 of 8




They party must file an affidavit certifying compliance together with the motion papers.

Defendants did not. Holding otherwise was contrary to law.



          B. The Magistrate Lacked Authority to Act Because Issues Were Not Ripe
             for Review


          The Magistrate lacked authority to quash proper notices of deposition because

the issues presented by the Defendants were not ripe for review. This was also contrary

to law.

          Defendants did not present any case or controversy for the court to decide. They

speculated that Madej did not “engage a court reporter” and might – at a deposition two

weeks later – administer the oath to witnesses himself. Recognizing the weakness of

this speculation, they later resorted to the “you are lying” advocacy, which this Court

explicitly decried. They only pointed at Madej and said: "he lied". But at no point did

Defendants indicate a sufficiently specific and ripe discovery dispute to merit an order.

Defendants did not complain about any actual harm, or any event that did occur.

Rather, they conjectured what might occur in the future. In other words, they presented

a dispute that was purely “hypothetical and conjectural”. Medimmune, Inc. v.

GenenTech, Inc., 549 U.S. 118, 137 (2007). Defendants only presented a “hypothetical

state of facts”. Aetna Life Ins. Co. v. Haworth, 300 U.S. 227, 241. But the Magistrate

can rule only on disputes that are “definite and concrete, touching the legal relations of

parties”. Id., at 240. “It must be a real and substantial controversy admitting of specific

relief through a decree of a conclusive character, as distinguished from an opinion

advising what the law would be upon a hypothetical state of facts.” Id. There was no

such dispute here. Accordingly, the Magistrate lacked authority to make the ruling it did.


                                            6 of 8
        Case 3:20-cv-00133-JCH Document 222 Filed 01/07/21 Page 7 of 8




       C. The Magistrate Abused Her Discretion


       The Ruling asserted that Madej “made misrepresentations to the Court

concerning his engagement of a court reporter”. But nothing in the record supports this

extremely serious and factually incorrect conclusion. The Magistrate's finding is of

extremely serious nature. It is not a simple criticism or a statement of opinion that

judges routinely make about parties and counsel appearing before them. Rather, it was

a credibility determination that bears on the entirety on this case. The Ruling reached

that conclusion without a written opinion, after an expedited briefing set without

schedule, absent an evidentiary hearing. The Ruling pointed to Defendants’ statements

as an explanation. Doing so was clearly the realm of permissible decisions. Madej

respectfully requests an immediate hearing to fully address the Magistrate’s assertions

of “misrepresentation”, clear the record, and preserve the integrity of these proceedings.



V.     CONCLUSION

       The Magistrate’s rulings were contrary to law. They were not an exercise of

sound judgment. Rather, they effectively exempted the Defendants from all rules of

procedure. These rulings must be reversed and declared erroneous. Of course,

depositions that were scheduled to occur in the past cannot be now scheduled in the

past. The Court lacks power to change time. But the ruling was erroneous, sets a

dangerous precedent, and gives authority to Defendants’ blatant disregard of procedural

rules. For the foregoing reasons, and the reasons Madej presents at oral argument with

this Court’s permission, the Ruling should be reversed.



                                           7 of 8
      Case 3:20-cv-00133-JCH Document 222 Filed 01/07/21 Page 8 of 8




Dated: January 7, 2021.             Respectfully submitted,
                                    By: /s/ Jakub Madej
                                        Jakub J. Madej
                                        415 Boston Post Rd Ste 3-1102
                                        Milford, CT 06460
                                        T: (203) 928-8486
                                        F: (203) 902-0070
                                        E: j.madej@lawsheet.com




                                  8 of 8
